Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 1 of 20

AO 106 (Rev. 04/10) Application for a Search Warrant (Page 1 )

 

UNITED STATES DISTRICT COURT
for the
Northern District of New York

ln the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH
FACEBOGK USERNAME “Chris Terrance”
PROFILE ID = 100009818194065 THAT IS
STORED AT PREMISES CONTROLLED BY
FACEBOOK.

Case No, 811 8-|V|J-690-2 (G LF)

VV\/V\/\./V\./

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and
state under penalty of perjury that I have reason to believe that on the following person or property:
(identij§) the person or describe the property to be searched and its given location):

See Attachrnent A

located in the Northern District of New York , there is now concealed
(identz_')§) the person or describe the property to be seized):

See Attachment B

The basis fOI' the SCal‘Ch 1111ch F€Cl. R. Cl’im. P. 41(0) iS (check one or more)i

E| evidence of a crime;

[l contraband, fruits of crime, or other items illegally possessed;

[| property designed for use, intended for use, or used in committing a crime;
|:I a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Offense Description
l8 U.S.C. § 2422(b) Enticement and Coercion of a Minor and Attempted Enticement and
Coercion of a Minor

18 U.S.C. § 2423 (b) and (e) Travel with Intent to Engage in Illicit Sexual Conduct and Attempted
Travel with Intent to Engage in Illicit Sexual Conduct

The application is based on these facts:

See Attached Affldavit
§ Continued on the attached sheet.
l:l DClayCd notice Of days (give exact ending date if more than 30 days):

is requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 2 of 20

//(J//f/‘/L§\

AppI'ican! 's signature
Special Agent Chad Willard, HSI

Prinred name and title

AO 106 (Rev. 04/10) Application for a Search Warrant (Fage 2)

 

 

 

Sworn to before me and signed in my presence

<" - h l. .
Date: November 20,2018 "“~_~_)_,<__ M _ %
""`" \/ ’ l

.]ndge 's signature

City and State: Plattsburgh, NY Hon. Gary L. Favro, U.S. Magistrate Judge

 

Printed name and title

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 3 of 20

fN THE UNITED STATES DlSTRlCT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED wiTH ease NO_Z j / g fl/U' b 30 ~ 9\{ 6 115 )

FACEBOOK USERNAME “Chris 'I`errance”
PROFILE ID = 100009818194065 THAT lS
STORED AT PREMISES CONTROLLED BY
FACEBOOK.

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

l, Chad Willard, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. l make this affidavit in support of an application for a search warrant for
information associated with a certain account, referred to herein as the “Subj ect Account,” that is
stored at premises owned, maintained, controlled, or operated by Facebool<, lnc., a provider of an
electronic communications service headquartered 1601 Willow Road, Menlo Park, CA 94025.
This affidavit is made in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Facebook, lnc. to disclose to the
government records and other information in its possession pertaining to the subscriber or
customer associated with the listed account, including the contents of communications The
evidence and information to be searched for is described in the following paragraphs and in
Attachment A, and includes items evidencing violations of Title 18, United States Code,

Section 2422(b) (using a facility of interstate commerce to persuade, induce, entice, and coerce
l

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 4 of 20

and to attempt to persuade, induce, entice, and coerce an individual who has not attained the age
of 18 years, to engage in sexual activity for which any person can be charged With a criminal
offense), Title 18, United States Code, Sections 2423(b) and (e) (travel and attempt to travel
with intent to engage in illicit sexual contact), and Title 18, United States Code, Section 1470
(transfer and attempt of obscene material to minor).

2. . I am a Special Agent with Immigration and Customs Enforcement (ICE),
Homeland Security lnvestigations (HSI), and have been so employed since August 6, 2006. I
graduated from the Cn`minal Investi gator Training Program and the ICE Special Agent Training
programs at the Federal Law Enforcement Training Center (FLETC) in Glynco, GA. I am
currently assigned to the HSI resident agent in charge office in Massena, NY. I have participated
in investigations involving fraud, alien smuggling, narcotics smuggling, child pornography and
intellectual property rights. I have conducted or participated in surveillance, execution of search
warrants and debriefing of subjects. I have received specialized training in the area of child
pornography and child exploitation, and I have had the opportunity to observe and review
numerous examples of child pornography, as defined in Title 18 United States Code, Section
2256.

3. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrants and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Sections
2422(b), 2423(b) and (e), and 1470 have been committed by CHRISTOPHER TERRANCE.

There is also probable cause to believe that evidence of these violations, as more fully described

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 5 of 20

in Attachment B, will be found within the electronic communications held by the service
provider described above.
PROBABLE CAUSE

5. Saint Regis Mohawk Tribal Police (SMRT) Patrolman Casey Jacobs has advised
me that on July 3, 2018, a 41-year-old male (the “Complainant”) reported an endangering the
Welfare of child complaint to the Saint Regis Mohawk Tribal Police in Hogansburg, NY. The
Complainant reported that on his lS-year-old daughter’s Facebook account he observed
messages between his daughter (“Victim l”) and an adult male identifying himself as CHRIS
TERRANCE. The Complainant stated that the messages instantly made him angry in that he
knew CHRIS TERRANCE and was upset that an older male Was trying to have a conversation
with Victim 1. The Complainant further stated that he co-signed a form allowing SMRT to
assume the online identity of Victim l’s Facebook page.

6. Victim l also provided a statement advising that on or about April 27, 2017, she
received a message on Facebook Messenger App from a CHRIS TERRANCE. In the chat
provided by Victim 1 it is clear that CHRIS TERRANCE knew that Victim l is 15 years old.

The following table includes the date of the conversations and the substance:

 

Date Conversation

 

6/30/ 17 TERRANCE: Hi. How old are you?

 

 

7//7/ 17 TERRANCE: No answer. Lol
Victim 1: . Sorry lol I just got fb don’t really know how to use it

 

 

 

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 6 of 20

 

7/11/17

TERRANCE:
Victim 1:
TERRANCE:
TERRANCE:
Victim 1:
TERRANCE:

Victim l:

TERRANCE:

TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

New to fb?! Really! Lol. Still didn’t answer my question tho
I’m only 15

Oh really? Hmm should not be talking then huh? Lol

Only 15 damn! Lol j/k

[smiley face] well I’m about to go swimming 101

Wanna talk? l understand if not I’am quite a bit older. Haha
geez feel like a creeper. Lol. Iwanna go swimming!

haha yeah since it’s so hot outside it’s gonna be nice

Yeah I’d love to go swimming With ya rite now. Gonna get
myself in trouble. Bout to have your dad come in the store
wanting to kick my ass.

1 almost almost Wanna ask to see your swimsuit. But I’m not....
wdym?

Mean about what??

I just didn’t get what that meant

 

7/1 1/17
Continued

Victim 1:

TERRANCE:

Victim l:

TERRANCE:
TERRANCE:

TERRANCE:

Victim 1:

TERRANCE:

Victim l:

TERRANCE:

I just didn’t get what that meant

Uhm meant about what? I said a few things

The last one

Ohhh u said u was going swimming I said I almost Wanna ask if
I could see your swimsuit. “u in it” lol sorry.

Yeah sorry. .

So how was the Water?

Okay

Okay? It wasn’t absolutely refreshing an invigorating after such a
hot day

I guess [laughing emoji]

See now that’s more like it. Such a pretty smile! [smiley emoji]

 

7/12/17

TERRANCE:

Good morning

 

7/20/17

TERRANCE:

Hi

 

8/2/17

TERRANCE:

Hello

 

10/15/17

TERRANCE:

Hi how’s your weekend going?

 

11/15/17

TERRANCE:

You looked really pretty today. ..

 

11/25/17

TERRANCE:

What you doing tonight?

 

4/9/ 18

TERRANCE:
TERRANCE:

Hello
Hello

 

 

6/27/ 18

 

TERRANCE:

you glad to be done school

 

 

7. SRMTP obtained permission to assume Victim l’s Facebook account, and on
July 3, 2018, Patrolman Jacobs began communicating with Terrance via Facebook as Victim 1.

On that same day, TERRANCE asked Victim 1 if she ever “blazes,” referring to smoking

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 7 of 20

marijuana Then TERRANCE stated, “Oh gonna say maybe we could smoke sometime. Lol its
ok.” Patrolman Jacobs as Victim l responded, “Idk l’d be afraid my dad Would find out he’s
always asking who l hang with, he’s always in my business.” TERRANCE replied, “That’s a
good thing. Not for me lol. But maybe we could figure something out sometime?...” Patrolman
Jacobs sent back a smiley face emoji to which TERRANCE replied, “Is that a yeah maybe?"’
Patrolman Jacobs as Victim 1 answered, “gotta go getting ready to leave. I’ve gotta be careful
my parents wouldn’t approve of me talking to a older mature guy or really any other boy they
don’t know about.”

8. On July 6, 2018, TERRANCE sent a message that said, “I really wanna get to
know you. Maybe try to hang out sometime But like I said nothing you’re not comfortable with.
We can just keep talking im cool with that. So do l get your number when you get your new
phone?” During the aforementioned conversations on Facebook, TERRANCE used Facebook
account with USERNAME “Chris Terrance” PROFILE ID = 100009818194065 (“the
Subject Account.”) On July 9, 2018, Patrolman Jacobs transitioned the conversation from
Facebook to text messaging. That day, TERRANCE sent a text message to Patrolman Jacobs
posing as Victim 1 that said, “ls this really you? Lol.” The conversation continued and
TERRANCE asked Victim l if she was home alone and if she would like something from Tim
Horton’s coffee shop. Patrolman Jacobs acting as Victim l stated that her parents wouldn’t
approve of her having a boy over. TERRANCE responded, “You would be my angel (Kiss
Ernoticon) Well We’ll figure something out if you want to.” During this same conversation,
Patrolman Jacobs acting as Victim 1 informed TERRANCE that Victim l is 16 years old.

9. On July 10, 2018, TERRANCE sent a photograph of himself to Victim 1. Then

TERRANCE stated, “Sooo uhmrnm what color panties you have on. I Wanna rub you from head

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 8 of 20

to toe with Warm massage oil. Mmmm tease me please Wait til 0 get to tease you baby
mmmrnm you’re gonna love it, Just remember to relax n enjoy I’ll take care of you. Iwanna see
you.”

10. Similarly, on July 15, 2018, TERRANCE sent a text message to Victim 1 which
said, “So what color and kind of panties you wearing?” Patrolman Jacobs acting as Victim 1
responded, “Purple ones tonight.” TERRANCE replied, “Mmm show mel Cant wait to slowly
pull em down n kiss you there! Mmmm.” Later in the conversation, TERRANCE sent a text
message that said, “Text u when I get home. Im gonna come by your house to say hi in the
morning lt will be around 10 1030ish N give that booty a nice squeeze! Lol Mmmmmmm.”
Patrolman Jacobs acting as Victim 1 responded, “not sure what my mom would think, she can b
a hard ass on me sometimes Can’t wait til I’m done w school so I can move out.” TERRANCE
replied, “Hmm okay. We need to get together baby l wanna squeeze that booty so bad lol I get a
lil hard just thinking of you.”

ll. The next day, TERRANCE sent a text message to Victim l that said, “Soon baby
Ima be all over you! But for now can I get a selfie sweetie? Cant Wait to feel you n taste every
inch of your sweet sexy body.” Patrolman Jacobs acting as Victim l responded, ‘;Can’t wait for 11
to show me what u like.” TERRANCE stated, “Oh I will. You’ll like it too baby I love making
my girl orgasm. You ever had one?” Patrolman Jacobs acting as Victim 1 responded, “You think
it hurt the first time? U gonna get my v card 101.” TERRANCE stated, “It might. I’ll be as gentle
as I can tho baby. Wanna make it good for you.” Later in the conversation, TERRANCE asked,
“Should I get n carry some condoms?” Patrolman Jacobs acting as Victim 1 responded, “I don’t

need to get pregnant the first time lol. Yess you’ll need them, I’m not buying them so that part up

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 9 of 20

2 you.” TERRANCE answered, “Ok l got you. Not pregnant the first time ok how bout the
second time! Lol.”

12. From July 16, 2018 through August l, 2018, SRMTP Patrolman Julie Smoke
acted as Victim 1 in the text message conversations with TERRANCE. On July 20, 2018,
TERRANCE and Patrolman Smoke acting as Victim l exchanged the following text messages:
TERRANCE: I jus got some things...lol
Victim 1: What did you get us
TERRANCE: [Sends a photograph of a 10 pack of Trojan Bareskin Latex Condoms]
TERRANCE: Yeah baby Im ready! Lol.

TERRANCE: But you’re my only Angel Give it time sweetie we’ll be on eachothers.
Victim l: Really
TERRANCE: Yeah just can’t be rite away. You’ll get put in jail! Lol. Are you only mine?
Victim l: Huh? Yes I’m urs
TERRANCE: Um underage. Get me put in j ail. . .We have to keep us a secret for now.

We gonna see eachother as soon as we can. It jus has to be shh for now baby.

13. On July 24, 2018, TERRANCE and Patrolman Smoke acting as Victim 1
exchanged text messages including a text messages from TERRANCE which said, “I wanna
slowly pull off those panties n spread them thick juicy thighs n slowly start licking and kissing
your ripe sweet peach! Til you’re moaning and squirming, trembling and begging me to stop!
Gonna make you orgasm all over my tongue,” followed by, “Then after you orgasm all over my
tongue lm gonna kiss my way up your body n slowly slide my big hard dick deep inside your
tight juicy peach!”

14. On July 26, 2018, TERRANCE sent a text message to Victim 1 indicating that he
took a picture for her. TERRANCE stated, “Yeah just cropped it its only half of it...” and then
sent a picture of an adult male’s erect penis that had been cropped to only show the top half`.

15. On August 1, 2018, TERRANCE sent a photograph of himself to Victim 1.
Throughout that day, TERRANCE and Patrolman Smoke acting as Victim 1 exchanged the

following text messages in Which they arranged to meet:

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 10 of 20

TERRANCE:

Victim 1:

TERRANCE:

Victim l:

TERRANCE:

TERRANCE:
TERRANCE:
TERRANCE:
TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:

TERRANCE:

Victim l:

TERRANCE:

Victim 1:

TERRANCE:

Victim l:

TERRANCE:

Victim 1 :

TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:
TERRANCE:

Victim 1:

TERRANCE:
TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:

TERRANCE:

Victim:

TERRANCE:

I know its early but what time you think we can get together

Ummm IDK I’m spending the night. ..

Yeah so are we gonna b able to see each other? Are you gonn abe able to get
out??

Yeah she’s havin a small party so I can leave 4 a few

Oh ok so wheres my smiling angel photo?

Soooo EXCITED!

Hello

But oh soo nervous

[kissing face]

I think we both r [kissing face]

Yes we are. What are you wearing?
U will have to wait n see

Okay. ..

Think it will be better if we meet early or late?
what time is early

Oh Idk early in the night or late tonight you tell me
I’m not goin over til later sooo l can txt u

Ok sounds good

Bring some drinks?

Maybee

[kissing face]

Idk you’re to young to b drinkn lol

;) lol

No perfume

Y

Cant go home smelling your perfume

Goin 2 my friends where u wanna meet later?

Idk. Text you in a bit. . . .after I get my picture. . .lol

So when would it b to late to pick u up. Hello

Sorry.. Wat times good for u? I’m sleeping over

Maybee between 10 ll...I want a pic first! Lol ;) [kiss face] [kiss face]
Unless you don’t wanna. ..

Don’t wanna wat?

Hang out .

Yea I do I’m just nervous

Me too. We don’t have to do anything at all hang out drive around...or we don’t
have to hang out its on you

Hmmm

[Photograph of Victim l]l Ididn’t get dressed up 4 nothing ;) [kiss face]
Oh baby!!!! [emojis]

 

l This photograph was sent with the permission of Victim 1 and Victim l’s parents.

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 11 of 20

TERRANCE:

Victim l:

TERRANCE:
TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:

Victim 1:

TERRANCE:

i`ERRANCE:

16.

Where are we gonna meet? Or how we doing this. ..

One of my friends can drop me off at western door or twinleaf

Oh ok. ..

No condoms tonight

Lame

Oh really? What if l meant I jus wasn’t gonna use one? Hmmm? Lol ;)
Hmm. .. IDK what I would say or do

Lol. Probly love it n end up carrying my bb. . .lo

OMG guess that could happen lol.

Yeah probly unless I finished someplace else. .. ;)

So this is really happening? Or m I gonna get there and be rushed by the police?

The conversation continued and they agreed to meet at Tim Horton’s in

Hogansburg, New York that night. Hogansburg is in Franklin County in the Northern District of

New York.

17.

Patrol units from SRMTP surveilled Tim Horton’s after a text message was sent

to TERRANCE stating Victim l was inside Tim Horton’s waiting for him. TERRANCE arrived

and SRMTP arrested him. Prior to placing TERRANCE in SRMTP’s patrol car, officers

conducted a pat down of his person. They found three condoms in TERRANCE’s front pocket.

18,

TERRANCE was transported to the SRMTP office for an interview. He Waived

his Miranda rights. During the interview, TERRANCE stated he left his home in Snye,

Quebec and traveled into the United States to meet Victim 1 at Tim Horton’s. He stated he

knew that Victim l was 16 years old and he admitted to purchasing the condoms found in his

pocket that night.

19.

Based on the foregoing, I believe there is probable cause that evidence of

violations of Title 18, United States Code, Section 2422(b), 2423(b) and (e), and 1470 will

be found within the content of the Subj ect Account.

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 12 of 20

FACEBOOKa INC.

20. I have also learned that Facebook owns and operates a free-access social
networking website of the same name that can be accessed at http://www.facebook.com.
Facebook allows its users to establish accounts with Facebook, and users can then use their
accounts to share written news, photographs, videos, and other information with other
Facebook users, and sometimes with the general public.

21. Facebook asks users to provide basic contact information to Facebook, either
during the registration process or thereafter. This information may include the user’s full
name, birth date, contact e-mail addresses, physical address (including city, state, and zip
code), telephone numbers, screen names, websites, and other personal identifiers. Facebook
also assigns a user identification number to each account

22. Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy settings,
a Facebook user can make information available only to himself or herself, to particular
Facebook users, to all Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. Facebook accounts also include other account settings that
users can adjust to control, for example, the types of notifications they receive from Facebook.

23. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. A Facebook user can
also connect directly with individual Facebook users by sending each user a “Friend Request.”
If the recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view information

about each other. Each Facebook user’s account includes a list of that user’s “Friends” and a

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 13 of 20

“Mini-Feed,” which highlights information about the user’s “Friends,” such as profile changes,
upcoming events, and birthdays.

24. Facebook users can create profiles that include photographs, lists of personal
interests, and other information Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on th_e Intemet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. A
particular user’s profile page also includes a “Wall,” which is a space where the user and his or
her “Friends” can post messages, attachments, and links that will typically be visible to anyone
who can view the user’s profile.

25 . Facebook has a Photos application, where users can upload an unlimited
number of albums and photos. Another feature of the Photos application is the ability to “tag”
(i.e., label) other Facebook users in a photo or video. When a user is tagged in a photo or
video, he or she receives a notification of the tag and a link to see the photo or video. For
Facebook’s purposes, a user’s “Photoprint” includes all photos uploaded by that user that have
not been deleted, as well as all photos uploaded by any user that have that user tagged in them.

26. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information Facebook users can also post comments on the Facebook profiles of other users
or on their own profiles; such comments are typically associated with a specific posting or item

on the profile.

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 14 of 20

27 . Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

28. The Facebook Gifi:s feature allows users to send virtual “gifts” to their friends
that appear as icons on the recipient’s profile page. Gifcs cost money to purchase, and a
personalized message can be attached to each gifc. Facebook users can also send each other
“pokes,” which are free and simply result in a notification to the recipient that he or she has
been “poked” by the sender.

29. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

30. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications on the Facebook platform. When a Facebook
user accesses or uses one of these applications, an update about that the user’s access or use of
that application may appear on the user’s profile page.

31. Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information fi'om the
user’s prolile: profile contact information; Mini-Feed information; status updates; links to
videos, photographs, articles, and other items; Notes; Wall postings; friend lists, including the
friends’ Facebook user identification numbers; groups and networks of which the user is a
member, including the groups’ Facebook group identification numbers; future and past event
postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information about the

user’s access and use of Facebook applications

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 15 of 20

32. Facebook also retains Intemet Protocol (“IP”) logs for a given user ID or lP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views
a Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

33. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any payments
associated with the service (including any credit card or bank account number). In some cases,
Facebook users may communicate directly with Facebook about issues relating to their
account, such as technical problems, billing inquiries or complaints from other users Social
networking providers like Facebook typically retain records about such communications
including records of contacts between the user and the provider’s support services as well
records of any actions taken by the provider or user as a result of the communications

34. Therefore, the computers of Facebook are likely to contain all the material just
described, including stored electronic communications and information concerning subscribers
and their use of Facebook, such as account access inforrnation, transaction information, and
account application

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED FROM
SERVICE PROVIDER

35. I anticipate executing the warrant on Facebook under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and

2703(0)(1)(A), by using the warrant to require Facebook to disclose to the government copies

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 16 of 20

of the records and other information (including the content of communications) particularly
described in Section l of Attachment B. Upon receipt of the information described in Section l
of Attachment B from Facebook, government-authorized persons will review that information
to locate the items described in Section ll of Attachment B.

CONCLUSION

36. Based on the forgoing, l request that the Court issue the proposed search
warrant.

37. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 271 l. 18 U.S.C. §§ 2703(a), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that ~ has
jurisdiction over the offense being iuvestigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or

execution of those warrant

Respearully /Subma:i'a§\

Chad J. Willard
Special Agent
Homeland Security Investigations

 

Subscribed and sworn to before me
on November 20, 2018:

Wat t a
l-lon. Gary L. VFavrr/J
UNITED STATES MAGISTRATE JUDGE

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 17 of 20

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook USER ID
100009818194065 that is stored at premises owned, maintained, controlled, or operated by
Facebook, lnc., a provider of an electronic communications service headquartered 1601 Willow

Road, Menlo Park, CA 94025

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 18 of 20

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by FACEBOOK, INC.

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, including any messages records, files, logs, or information that

have been deleted but are still available to Facebook, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following

information to the government for each user ID listed in Attachment A:

(a)

(b)

(C)

(d)

(e)

All contact information, including full name, user identification number, birth
date, contact e-mail addresses physical address (including city, state, and zip
code), telephone numbers, screen names, websites, and other personal identifiers.
All Photoprints, including all photos uploaded by that user ID and all photos
uploaded by any user that have that user tagged in them;

All Neoprints, including profile contact information; Mini-Feed information;
status updates; links to videos, photographs articles and other items; Notes; Wall
postings; friend lists, including the friends’ Facebook user identification numbers;
groups and networks of which the user is a member, including the groups’
Facebook group identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifrs; pokes; tags; and information about the user’s
access and use of Facebook applications;

All other communications and messages made or received by the user, including
all private messages and pending “Friend” requests;

All IP logs, including all records of the IP addresses that logged into the account;

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 19 of 20

(f) All information about the user’s access and use of Facebook Marketplace;

(g) The length of service (including start date), the types of service utilized by the
user, and the means and source of any payments associated with the service
(including any credit card or bank account number);

(h) All privacy settings and other account settings

(i) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

(j) All unified message threads and records (including, but not limited to, current
thread participants past thread participants and subscriber events)

(k) Records of any Facebook accounts that are linked to the above-identified
account(s) by machine cookies (meaning all Facebook user le that logged into
Facebook by the same machine or device as the account); and

(l) Any push tokens or device tokens maintained for the account (meaning the
authentication code assigned to validate an Application [or “App”] when it is
downloaded and being used to communicate with third-party vendors).

II. Information to be seized by the government

All information described above in Section I that constitutes fruits evidence and
instrumentalities of violations of Title 18, United States Code, Section 2422(b), Title 18,
United States Code, Sections Title 18, United States Code, Sections 2423(b) and (e), and
Title 18, United States Code, Section 1470, or the attempt to commit any of these offenses
including, for the account listed on Attachment A, chats correspondence, contacts images and

any other information pertaining to the following matters:

Case 8:18-mj-00690-GLF Document 3 Filed 11/20/18 Page 20 of 20

Using a facility of interstate commerce to persuade, induce, entice, coerce, and
attempt to persuade, induce, entice, and coerce an individual who has not attained
the age of 18 years to engage in sexual activity for which any person can be
charged with a criminal offense;

Evidence of the transmission or receipt through interstate or foreign commerce, of
any visual depictions of sexually explicit conduct, as defined in Title 18, United
States Code, Section 2256, regardless of the age of the subject of the image
(including the transmission of obscene material to minors in violation of Title 18,
United States Code, Section 1470);

Evidence of communication with any minor or minors information that would
assist in identifying those minors including any images and photographs of
children that are not sexually explicit, and any and all child erotica;

Any textual descriptions of sexually explicit conduct with minors; and

Records relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts

